PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/561,629
Filing Date: 5 Sep 2019
Appellant(s): Twitter, Inc.



__________________
Ronald L. Gordon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 7, 9, 10, 19, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo et al.; The New Modality: Emoji Challenges in Prediction, Anticipation, and Retrieval; IEEE Transactions on Multimedia; 21(2); February 2, 2018; 13 Pages (hereinafter Cappallo) in view of Eisner et al.; emoji2vec: Learning Emoji Representations from their Description; arXiv:1609.08359; November 20, 2016; 7 Pages (hereinafter Eisner), both cited on the Information Disclosure Statement dated January 10, 2020.
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Yatziv et al., US Publication 2017/0109615 (hereinafter Yatziv) , as cited on the Notice of References Cited dated March 3, 2021.
103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Deoras et al., US Publication 2015/0066496 (hereinafter Deoras), as cited on the Notice of References Cited dated November 18, 2020.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Woo et al., US Publication 2019/0122412 (hereinafter Woo), as cited on the Notice of References Cited dated March 3, 2021.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Zhang et al., US Patent 9,563,693 (hereinafter Zhang), as cited on the Notice of References Cited dated November 18, 2020.
Claims 12, 13, and 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claims 1 and 19 above, in further view of Baker et al., US Publication 2019/0258719 (hereinafter Baker), as cited on the Notice of References Cited dated November 18, 2020.
Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 19 above, in further view of Bojja et al., US Publication 2017/0185581 (hereinafter Bojja), as cited on the Notice of References Cited dated November 18, 2020.
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 19 above, in further view of Naduvil-Vadukootu et al.; Evaluating Preprocessing Strategies for Time Series Prediction Using Deep Learning Architectures; 2017; Proceedings of the Thirtieth International Florida Artificial Intelligence Research Society Conference; Association for the Advancement of Artificial Intelligence; Pages 520-525 (hereinafter Naduvil-Vadukootu).

(2) Response to Argument
II. Rejections under 35 U.S.C. § 103
Claim 1
Summary of Cited Reference – Cappallo
When characterizing the Cappallo reference, Appellant misattributes a statement that Cappallo “is not directed to predicting sentiment” as being “acknowledged by the examiner.”  (App. Br. 11, citing Final Act. 4). Here, Appellant has made a demonstrably false statement. This is a false statement. No such “acknowledge[ment]” was ever made, either on page 4 or any other page of any action in the present application. Additionally, the phrase “predicting sentiment” appears nowhere within the Final Action. Accordingly, the Examiner respectfully submits that, under the Board's rules, Appellant's false statement breaches their “duty of candor and good faith to the Office during the course of [this] proceeding.” 37 CFR § 42.11(a); see also MPEP § 2001.03 (explaining that the “duty of candor and good faith in dealing with the Office” under § 1.56 extends to the Patent Trial and Appeal Board).
At best, Appellant is apparently mischaracterizing the Office’s finding that Cappallo did not directly anticipate “generating a sentiment label for the image based only on the emoji embedding.” (Final Act. 4, emphasis added). But this is quite different from Appellant’s sweeping mischaracterization on page 11 of the Brief about predicting sentiment. In fact, Cappallo makes it quite clear that both generating sentiment and “predicting sentiment” are well-known by discussing this fact over at least three separate pages. (Cappallo II. Related Work, 2-5). Thus, not only is Appellant’s statement that the examiner “acknowledged” this alleged deficiency materially false, so is the statement that “Cappallo is not directed to predicting sentiment.”

Cappallo and Eisner At Least Suggest “generating a sentiment label for the image based only on the emoji embedding.”
Regarding the rejection of claim 1 under 35 U.S.C. § 103, Appellant first argues the combination of Cappallo and Eisner “fail[s] to disclose or suggest ‘generating a sentiment label for the image based only on the emoji embedding.” (App. Br. 13). Specifically, Appellant argues “Eisner does not suggest any training of a sentiment model based on an emoji embedding alone where the emoji embedding is ‘a vector of values, each value in the vector corresponding to a different emoji.’” (Id.). The examiner disagrees.
 
First, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was clearly stated in the Final Action, it is Cappallo, not Eisner, that discloses where the emoji embedding is ‘a vector of values, each value in the vector corresponding to a different emoji.’” (Final Act. 4, citing Cappallo 10, V. EMOJI ANTICIPATION, A. Baselines, 1) Text and/or Image-to-Emoji). Further, Appellant does not contest this portion of the rejection and thus, constructively concedes that Cappallo teaches this limitation.1 As a result, Eisner does not need to teach or suggest “any training of a sentiment model based on an emoji embedding alone where the emoji embedding is ‘a vector of values, each value in the vector corresponding to a different emoji,’” as argued by Appellant, because this feature is taught by Cappallo.
Second, regarding Appellant’s statement that “Eisner does not suggest any training of a sentiment model,” no such feature (i.e., “training of a sentiment model”) appears anywhere in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact, claim 1 places no requirements on training any model at all; the closest reference is the presence of an “emoji embedding model,” which is not a sentiment model, that has already been “trained to map dimensions in an image space.” (Claim 1). Thus, Eisner does not need to disclose the “training of a sentiment model.”
Therefore, the rejection should be affirmed.

Appellant next attempts to characterize the previous argument by stating “in the method of claim 1, the system learns to predict sentiment for images based on which emojis are associated with the images and which are not associated with the images, because each value in the vector corresponds to a different emoji,” while “Eisner discloses that emojis must be converted to words, which are then used to predict sentiment.” (App. Br. 13). Thus, Appellant concludes that “in Eisner, sentiment is based on relationships between words associated with text or emojis.” (Id.). The examiner disagrees.

The best the examiner can tell, Appellant appears to be arguing that because Eisner converts the emoji into words, it cannot teach the claim limitation “generating a sentiment label for the image based only on the emoji embedding.” However, Eisner explicitly states that the sentiment analyzer is trained on a model using “vectors corresponding to each word or emoji” of a corpus of tweets. (Eisner 3-4, § 4.2, Sentiment Analysis on Tweets). A sentiment analyzer, by its very name, analyzes data to generate a sentiment label. Thus, Eisner teaches generating a sentiment label for the tweets using vectors that correspond to each word or emoji. A person of ordinary skill in the art would understand this to mean that the vector may be based on tweets that contain words and emoji, tweets that contain only words, and tweets that contain only emoji. As a result, a person of ordinary skill in the art would understand this to mean that the sentiment label may be calculated based on vectors containing “only” emojis. The fact that those emoji may later be converted to words does not change this. 
Further, Appellant’s own specification does not support this idea that no conversion of the vector is allowed. For support of this limitation, Appellant cited to Element 806 of Fig. 8 and ¶¶ 4, 8, and 47 of the present specification. (App. Br. 8). Element 806 of Fig. 8 merely states that the system “[d]etermine[s] sentiment for the input image based on the emoji embedding,” and is, notably, missing the word “only.” Likewise, specification paragraphs 4 and 8 merely repeat that the sentiment is based on the emoji embedding. However, Specification paragraph 47 explicitly states “each value [in the vector] corresponds to a specific sentiment and is based on the … the input emoji embedding.” The specification continues that these sentiments are words such as “positive, neutral, or negative” or “happiness, sadness, fear.” (Spec. ¶ 47). In other words, the emoji of Appellant’s own invention also “must be converted to words.” This interpretation is further supported by paragraph 74 of the present specification, which further converts those labels in “numeric values or Boolean values.” Thus, to read Appellant’s claim language to forbid the later conversion of the emoji to words would be inconsistent with Appellant’s own specification and would further cause the claim to violate 35 U.S.C. § 112(a).
Therefore, the rejection should be affirmed.

Appellant next repeats the argument that “the emoji embeddings of Eisner are simply word2vec vectors of text generated from descriptions for emoji rather than ‘a vector of values, each value in the vector corresponding to a different emoji,’ as recited in claim 1.” (App. Br. 14). Appellant continues “Eisner performs sentiment analysis based on the text of emoji definitions, but not based on the emojis themselves.” (Id.). The examiner disagrees.

Appellant appears to be repeating the previous two arguments. As discussed above, Cappallo teaches the presence of “a vector of values, each value in the vector corresponding to a different emoji,” and Eisner was never offered to teach this limitation. Further, as previously explained, Eisner discloses that the vectors used for determining sentiment may be based on only emoji and the argued prohibition on later conversion is not supported by Appellant’s own specification.
Therefore, the rejection should be affirmed.

Next, Appellant “reiterate[s]” that “the emoji embedding of Eisner is not ‘a vector of values, each value in the vector corresponding to a different emoji.’” (App. Br. 14). The examiner disagrees.

Once again, Appellant is attacking references individually where the rejections are based on combinations of references. As has been stated previously, Cappallo teaches this limitation. Therefore, the rejection should be affirmed.

Appellant next discusses the teachings of Eisner, specifically that “it is possible in Eisner to sum the vectors corresponding to each word used in the textual description of an emoji to generate a description of the emoji” and concludes “because the emojis of Eisner are converted to word vectors, the sentiment model of Eisner is never trained on an ‘emoji embedding,’ as used in claim 1.” (Id. at 14-15).

Once again, Appellant is attacking references individually where the rejections are based on combinations of references. As has been stated previously, Cappallo teaches this limitation. Therefore, the rejection should be affirmed.

Appellant next argues “the embedding of Eisner is a word-based vector for one emoji, not ‘a vector of values, each value in the vector corresponding to a different emoji.’” (Id. at 15). The examiner disagrees.

Appellant’s argument fails for two reasons. First, Appellant is again attacking references individually where the rejections are based on combinations of references. As has been stated previously, Cappallo teaches this limitation. 
Second, even if Appellant was not attacking the references individually, Appellant’s own characterization of Eisner meets the requirement of the claim. As admitted by Appellant, “the embedding of Eisner is a word-based vector for one emoji.” (Id.). Thus, the embedding of Eisner is a vector of values, in the form of  words, and each word corresponds to an emoji.
Therefore, the rejection should be affirmed.

Appellant next argues “the only sentiment prediction disclosed in Eisner is word-based sentiment prediction.” (App. Br. 16). Appellant continues “[t]he combination of Eisner and Cappallo,  without the benefit of hindsight, would be to convert the emojis predicted by Cappallo to word embeddings, as described in Eisner, which would then be used as input to the sentiment prediction of Eisner,” which Appellant alleges “fails to capture the emoji-to-emoji relations of an emoji vector as claimed.” (Id.). The examiner disagrees.

First, in response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted once again that the features upon which Appellant relies (i.e., the emoji-to-emoji relations of an emoji vector as claimed) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is particularly notable that Appellant does not quote any claim language in this statement; this is because nothing in the claims refers to any “emoji-to-emoji relations of an emoji vector.” Instead, the claims merely recite the presence of an emoji embedding that includes a vector of values. (Claim 1). Although those values “correspond” to different emoji, nothing requires any form of “relations.” Further, no combination is necessary as it is uncontested that Cappallo discloses this limitation, as discussed in the Final Action dated October 7, 2021 at 4. Thus, once again, Appellant is attacking references individually where the rejections are based on combinations of references.
Second, Appellant’s characterization of the combination is incorrect. As discussed previously, Cappallo teaches every element of the claim except that the sentiment label is generated for the image “based on only the emoji embedding.” As a result, when combining Cappallo and Eisner, the only thing that is borrowed from Eisner is the idea that that data would contain only emojis and, thus, would be based “only on the emoji embeddings.” No conversion of anything from Cappallo is necessary as alleged by Appellant. 
Therefore, the rejection should be affirmed.

Appellant next argues that “the Examiner has ignored the facts … that the emoji embedding of Eisner is in the same space as word2vec embeddings, and therefore the Examiner relies on hindsight bias to improperly twist Eisner’s actual disclosure onto the language of claim 1.” (App. Br. 16). The examiner disagrees.

As discussed above, when improving Cappallo, the only thing that is borrowed from Eisner is the idea that that data would contain only emojis. In other words, the only modification to Cappallo is the underlying data on which Cappallo operates. Thus, all of Appellant discussion about “the emoji embedding of Eisner is in the same space as word2vec embeddings” is irrelevant, regardless of whether or not it is true, which the examiner does not concede. 
Therefore, the rejection should be affirmed. 

Finally, Appellant argues “even if arguendo Eisner were to have disclosed emoji embeddings that were not textual descriptions … it is far from clear how such embeddings could be used to ‘augment any downstream task that currently uses word2vec embeddings.’” (App. Br. 17). Appellant continues “because the emoji embedding of claim 1 is in a different latent space than word embeddings, not only does Eisner not disclose the claimed emoji embedding, but it is difficult to see how one of ordinary skill in the art could possibly conclude that Eisner would want such emoji embeddings (rather than text) as these emoji embeddings cannot be used to augment word2vec embeddings and would require training of a wholly different sentiment model (i.e., one that takes as input the claimed emoji embedding, not word2vec embeddings) not contemplated in Eisner.” (Id.). The examiner disagrees.

Once again, Appellant is attacking references individually where the rejections are based on combinations of references. As has been stated previously, Cappallo teaches the limitation defining the emoji embedding and generating a sentiment label for the image using an emoji embedding. Eisner was only used to show that a sentiment label may be generated using only an emoji embedding. Thus, Appellant’s discussion of “latent space” and “word2vec” is irrelevant in addition to unclaimed. Therefore, the examiner’s rejection should be affirmed.

Claim 19
Regarding the rejection of claim 19 under 35 U.S.C. § 103, Appellant argues this claim is allowable “[f]or the reasons discussed above with regard to claim 1.” (Id. at 18). The examiner’s rejection should be affirmed for the reasons previously discussed.

Dependent Claim 7
Regarding the rejection of claim 7 under 35 U.S.C. § 103, Appellant first argues that the combination of Cappallo and Eisner fails to teach “each value in the vector corresponding to a prediction for a different emoji, wherein the emoji embedding excludes sentiment neutral emojis” because “Eisner uses the term neutral twice, both times as a label for a tweet in the training data,” which “does not suggest, much less disclose that any emoji are excluded.” (Id.). The examiner disagrees.

It has long been held that the “name of the game is the claim” and unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998). Further, because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted). Finally, “the question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (Emphasis added). 
Claim 7 merely requires “wherein the emoji embedding excludes sentiment neutral emojis.” It does not claim any particular method for excluding sentiment neutral emojis or even the affirmative act for purposefully excluding neutral emojis. In other words, the claim only requires that neutral emoji are not used in the emoji, even if this occurs by happenstance. If Appellant desires a narrower interpretation, Appellant may amend the claim to better define the invention. See ICON Health and Fitness, 496 F.3d at 1379.
Further, Eisner discloses that the sentiment of each tweet is determined and includes labelling tweets that are deemed positive, negative, and neutral. (Eisner § 4.2, Sentiment Analysis on Tweets). Thus, by recognizing the presence of tweets with positive, negative, and neutral sentiment, one of ordinary skill in the art would understand that the data set could be composed of tweets that happen to include no tweets of neutral sentiment. 
Finally, even if Eisner did not suggest excluding neutral sentiment emoji, such a modification is obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely that of a need to generate sentiment labels for emojis. Further, there were only six identified, predictable potential solutions: (1) where the emoji embedding includes positive, negative, and neutral sentiment emoji; (2) where the emoji embedding includes positive and negative sentiment emoji and excludes neutral sentiment emojis; (3) where the emoji embedding includes positive sentiment emoji and excludes negative and neutral sentiment emojis; (4) where the emoji embedding includes negative and neutral sentiment emojis and excludes positive sentiment emoji; (5) where the emoji embedding includes negative sentiment emojis and excludes positive and neutral sentiment emoji; and (6) where the emoji embedding includes neutral sentiment emoji and excludes positive and negative sentiment emoji. In other words, of the six possible configurations, three meet the limitation of the claim. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because there is a fifty percent chance that any data set that the user uses would meet this limitation with no additional contribution from the person of ordinary skill in the art. 
Therefore, the examiner’s rejection should be affirmed. 

Appellant next argues that “Cappallo teaches away from the proposed combination.” (App. Br. 18). Appellant states “Cappallo discloses that ‘treating emoji as merely a straightforward signal of sentiment is misguided, and that there’s a more nuanced richness and variety to emoji’” and “to consider the full breadth of emoji available including rare emoji or emoji with little or no sentiment attached to them” and “intentionally limited to 64 emoji chosen for having a high degree of sentiment.” (Id. at 18-19, citing Cappallo 32). The examiner disagrees.

Appellant’s argument fails for multiple reasons. First, it is well established that “[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994). Additionally, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Nothing in Cappallo meets the standard for “teaching away,” and instead merely suggests that it provides a better solution. 
Second, each of these quotations provided by Appellant in Cappallo is referencing a specific method known in the art. The first quotation is directed to the specific method put forth in P. K. Novak, J. Smailović, B. Sluban, and I. Mozetič. Sentiment of emojis. PloS one, 2015. (Cappallo n. 32). Additionally, each of the second two quotations are directed specifically to the method described in B. Felbo, A. Mislove, A. Søgaard, I. Rahwan, and S. Lehmann. Using millions of emoji occurrences to learn any-domain representations for detecting sentiment, emotion and sarcasm. In EMNLP, 2017. (Id. at n. 14). In other words, none of these teach away from Eisner, but instead may or may not teach away from only those two references. Neither of which are Eisner. 
Therefore, the examiner’s rejection should be affirmed. 

Appellant next argues “the combination renders Cappallo unsatisfactory for its intended purpose.” (App. Br. 19). Specifically, Appellant argues “[i]n order to combine Cappallo and Eisner as proposed by the Office Action, Cappallo would need to produce an emoji embedding that excludes sentiment neutral emojis” because “Cappallo generates an object-focused embedding limited by the requirement of including rare and/or long-tail emojis” and “[o]bject-based representations of an image are a poor basis for sentiment prediction.” (App. Br. 19-20). Thus Appellant concludes that “[e]liminating the sentiment neutral emojis from the object-focused embedding of Cappallo is contrary to the specified aim and the principal operation of Cappallo, namely, to predict rare emoji and emoji with little or no sentiment attached to them,” which Appellant alleges “is the opposite of what the Examiner states Cappallo must do to be combined with Eisner to allegedly teach the claimed subject matter of the instant application.” (Id. at 20, emphasis added).

Appellant’s argument fails for two reasons. First, Appellant’s argument is not consistent with the claim language. As discussed above, the claim only requires “excluding” sentiment neutral emojis, and not “eliminating” them. If Appellant desires the claim to cover “eliminating” the sentiment neutral emojis, Appellant may amend the claim to make such a requirement. See ICON, supra. 
Second, as discussed above, no actual change is necessary because the claim language already has a three-in-six, or fifty percent, chance of happening naturally. 
Therefore, the examiner’s rejection should be affirmed.

Finally, Appellant argues claim 7 is allowable “due to dependence on an allowable base claim.” (App. Br. 20). The examiner disagrees.

Appellant’s argument is based on an erroneous premise—namely that claim 7 depends on an allowable base claim. As discussed above, the examiner’s rejection of claim 1 should be affirmed and, therefore, so should the rejection of claim 7.

Other Dependent Claims
Regarding the rejection of claims 2-10 and 18-22 under 35 U.S.C. § 103, Appellant argues these claims are allowable “due to dependence on an allowable base claim.” (App. Br. 20). The examiner disagrees.

Appellant’s argument is based on an erroneous premise—namely these claims depends on an allowable base claim. As discussed above, the examiner’s rejection of claim 1 should be affirmed and, therefore, so should the rejection of these claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Conferees:
/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Failure to present substantive arguments constitutes waiver. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, … the Board may treat any argument with respect to that ground of rejection as waived.”). Moreover, 37 C.F.R. § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief … will not be considered by the Board.”
        2 Appellant incorrectly cites to Cappallo 3 for each of these quotations, several of which do not appear until Cappallo 4.